Citation Nr: 0911572	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 for 
diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for diabetes mellitus, type II, evaluated at 20 percent 
disabling, effective February 11, 2002.

In June 2005 the Board remanded this case for further 
development.


FINDINGS OF FACT

The Veteran's service connected diabetes mellitus requires 
the oral medication and a restricted diet, but there is no 
medical evidence that the disability necessitated insulin or 
the regulation of the Veteran's activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus type II are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
March 2002 and January 2007 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
the December 2006 Supplemental Statement of the Case (SSOC).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination reports, Social Security Administration (SSA) 
Records, Office of Personnel Management (OPM) records, and 
statements from the Veteran, his wife and his representative 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

DC 7913 concerns diabetes mellitus.  Under this section, a 20 
percent evaluation contemplates cases requiring insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned in cases requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted in cases requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation contemplates cases requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119.

Analysis

In a September 2002 rating decision, the Veteran was granted 
service connection for diabetes mellitus, evaluated as 20 
percent disabling, with an effect date of February 11, 2002, 
under 38 C.F.R. § 4.119, DC 7913.

In order to meet the requirements of a 40 percent evaluation, 
the evidence must show that the Veteran's diabetes requires 
insulin, a restricted diet, and the regulation of activities.  
VA medical records through March 2007 show that the Veteran 
has treated his diabetes with oral medication and a 
restricted diet.  The medical evidence of record does not 
show that the Veteran's diabetes mellitus is regulated by 
insulin nor does it show that he has had restrictions placed 
on his activities at any time during the course of his 
diabetes treatment.  In fact, the record indicates that the 
Veteran has repeatedly been instructed to increase his 
activity level in an effort to combat obesity, but his 
mobility is impaired by chronic arthritis, which has not been 
related service or to his service connected disability.

The Veteran was diagnosed with diabetes mellitus in February 
2002.  He was given oral medication and instructed on the 
need to follow a low carbohydrate diet.  In April 2002 he was 
instructed to lose weight through diet and as much exercise 
as he could tolerate given the chronic arthritis in his left 
knee.  At that time he was advised that a replacement was 
necessary.  He ultimately underwent knee replacement surgery 
in December 2004.

In September 2002, the Veteran underwent a VA medical 
examination.  At that time he was treating his diabetes with 
oral medication and adherence to a restricted diet.  In a 
March 2003 VA medical note, the Veteran was advised to 
increase his activity level and adhere to a low cholesterol 
and low calorie diet to promote weight loss.  In a September 
2003 VA medical note, the Veteran was again advised to 
increase his level of activity.  An October 2004 medical note 
regarding his degenerative arthritis notes that the Veteran 
has difficulty with his ability to ambulate and perform his 
job functions due to the accompanying pain.  At that time the 
Veteran informed the VA nurse that he was having problems 
with his supervisor at work and would need a written 
statement from his doctor any time that he missed work.  The 
Veteran was provided with such a statement in November 2004.  
VA medical records from April 2006 include the Veteran's 
complaints that he is unable to get out and exercise as much 
as he would like due to knee pain.

SSA records indicate that the Veteran was found disabled as 
of November 2004, due to degenerative joint disease of both 
knees with a secondary diagnosis of degenerative joint 
disease of the left shoulder.

In his August 2003 Notice of Disagreement (NOD), the Veteran 
indicated that his was unable to participate in activities 
that required extended walking or lifting and that his 
diabetes mellitus, type II, had caused high blood pressure, 
body aches, stress, worsened eyesight, and financial hardship 
due to the higher cost of sugar-free foods.  In a statement 
later that month, he reiterated these claims.  The Board 
referred these additional medical issues and others to the RO 
for appropriate action in June 2005 and they are not yet 
before the Board.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202.

In reaching this conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for an evaluation in excess of 20 percent, that 
doctrine is not applicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518 (1996).




ORDER

Entitlement to an initial evaluation in excess of 20 for 
diabetes mellitus, type II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


